Citation Nr: 0001265	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  97-32 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for grand 
mal epilepsy, currently evaluated as 60 percent disabling.

2.  Entitlement to an increased disability rating for rupture 
of lumbar disc, status post laminectomy at L4-5 with left-
sided weakness, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1973 to May 
1976 and from July 1976 to August 1984.  She has been 
declared incompetent for VA purposes, and the appellant is 
her cousin and custodian.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied 
increased disability ratings for the veteran's service-
connected epilepsy and back disorder.

After the appellant and veteran perfected the appeal, a 
February 1998 supplemental statement of the case assigned a 
60 percent disability rating for the veteran's epilepsy.  
However, this was not a full grant of the benefit sought on 
appeal because a higher disability rating is available under 
Diagnostic Code 8910.  On a claim for an original or an 
increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, this issue remains before the 
Board. 

In October 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of these claims. 

First, it appears that the veteran's complete VA treatment 
records have not been obtained.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the veteran's claims.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  She has stated that she has 
received treatment at the VA Medical Centers in Birmingham 
and Huntsville since August 1996.  The RO requested these 
records, but it was indicated that no records were available.  
However, the request was submitted under the veteran's 
current last name, and prior VA treatment records have been 
in her former name.  Therefore, it is possible that there are 
VA treatment records at Birmingham and Huntsville under the 
veteran's former name, and the RO should again attempt to 
obtain these records to ensure that a complete record is 
before the Board.

Second, there are private medical records that the RO 
requested but was unable to obtain.  Requests were sent to 
Drs. Tracy Lowery and George Douthit in January 1997, but no 
response was received.  The RO did not inform the appellant 
and the veteran of the inability to obtain these records, and 
this must be done.  Since it is necessary to remand this 
case, the RO should request these records again.  If any 
request is unsuccessful, inform the appellant and veteran 
that the records could not be obtained, and advise them that 
these treatment records are important to these claims.  The 
appellant and the veteran must be told that it is their 
responsibility to present evidence in support of these 
claims, and they should be offered an opportunity to obtain 
and present such records if they want them to be considered.  
38 C.F.R. § 3.159(c) (1999); see also 38 U.S.C.A. § 5103(a) 
(West 1991). 

Third, the RO also requested the veteran's treatment records 
from Dr. Barton Perry, but the request was returned by the 
United States Postal Service as undeliverable.  The RO 
informed the appellant and veteran of this fact via a 
November 1997 letter and asked if there was a better address.  
In the November 1997 substantive appeal, a different address 
was provided for Dr. Perry, but no further attempts were made 
to obtain these records.  The RO should request the veteran's 
treatment records from Dr. Perry at the address provided in 
the substantive appeal.  If the request is again 
unsuccessful, the RO must inform the appellant and the 
veteran, and they should be offered an opportunity to obtain 
and present these records if they want them to be considered 
in connection with these claims.  38 C.F.R. § 3.159(c) 
(1999); see also 38 U.S.C.A. § 5103(a) (West 1991).

Fourth, VA regulations require that a physical examination be 
conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. 
§ 3.327(a) (1999).  However, the veteran was not provided VA 
examinations in conjunction with her claims for increased 
ratings.  The last VA examination of record was conducted in 
1989.  It is necessary to provide the veteran VA examinations 
to evaluate the current severity of her service-connected 
conditions since she has indicated that they have worsened.  
See Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); see 
also Allday v. Brown, 7 Vet. App. 517, 526 (1995) ("where 
the record does not adequately reveal the current state of 
the claimant's disability and the claim is well grounded, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination").  

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's medical records from 
the VA Medical Centers in Birmingham and 
Huntsville for all hospitalization and 
outpatient treatment from 1996 to the 
present.  Request that a search for 
records be conducted under both the 
veteran's current and former last names.

2.  Ask the veteran to submit appropriate 
release forms for her treatment records 
from Drs. Douthit, Lowery, and Perry, as 
well as any other private physician that 
has recently treated her for her epilepsy 
or back condition.  Request actual 
treatment records from these physicians, 
and, if any request for private medical 
records is unsuccessful, advise the 
appellant and the veteran that the actual 
treatment records are important to these 
claims.  Advise the appellant and veteran 
that it is their responsibility to submit 
them.  See 38 C.F.R. § 3.159(c) (1999).  
Allow an appropriate period of time 
within which to respond.

3.  After obtaining as many of the above 
referenced records as possible and/or 
allowing the appellant and the veteran an 
opportunity to submit such records, 
schedule the veteran for appropriate VA 
examinations to evaluate her epilepsy and 
back condition.  It is very important 
that the examiners be provided an 
opportunity to review the claims folder 
and a copy of this remand prior to the 
examinations.  The examiners should 
indicate in the reports that the claims 
file was reviewed.  The examiners must 
provide a complete rationale for all 
conclusions and opinions.

(a) Epilepsy:  All necessary tests and 
studies should be conducted in order to 
ascertain the severity of the veteran's 
service-connected grand mal epilepsy.  
The examiner should elicit information as 
to the frequency and severity of the 
veteran's major and/or minor seizures, 
including specific details as to the 
symptoms experienced by the veteran 
during the seizures.  If the appellant or 
any other competent individual 
accompanies the veteran to the 
examination, the examiner should elicit 
information from that person as to the 
characteristics and frequency of the 
veteran's seizures.

(b) Back condition:  All necessary tests 
and studies should be conducted in order 
to ascertain the severity of the 
veteran's service-connected back 
condition.  The examination should 
include range of motion testing, and all 
ranges of motion should be reported in 
degrees.  It is requested that the 
examiner indicate what is normal range of 
motion for the lumbar spine.  All 
functional limitations are to be 
identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the lumbar spine.  The 
examiner should discuss whether there is 
likely to be additional range of motion 
loss due to any of the following: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly.  The 
examiner is also asked to detail any 
neurological deficits resulting from the 
veteran's service-connected back 
condition.

If there is no limitation of motion or 
function, or no objective indications of 
pain, such facts must be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner should 
discuss the effect the veteran's service-
connected back disability has upon her 
daily activities.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

4.  Following completion of the above, 
review the claims folder and ensure that 
the examination reports include fully 
detailed descriptions of all opinions 
requested.  If any report does not, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999).

5.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations.  In 
readjudicating this claim, the RO should 
consider the additional medical evidence 
submitted to the Board in October 1999 
and any developed upon remand.  If any 
benefit sought on appeal remains denied, 
provide the appellant and veteran, as 
well as the representative, a 
supplemental statement of the case, and 
allow an appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant and the veteran 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

